People v Edwards (2017 NY Slip Op 06871)





People v Edwards


2017 NY Slip Op 06871


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, NEMOYER, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (754/17) KA 15-00916.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTODD A. EDWARDS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.